Citation Nr: 1138704	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from May 30, 2004, and a rating in excess of 40 percent from March 23, 2009, for degenerative arthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, from August 1991 to November 1991, and from February 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2006, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This case was before the Board in August 2007 and May 2008 when it was remanded for additional development.

The Board points out that the issues of whether a timely substantive appeal of an October 2005 VA rating decision has been received (addressing the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy involving the right lower extremity) and whether a timely notice of disagreement with a December 2007 VA rating decision has been received (addressing the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy involving the left lower extremity) were raised by the Veteran.  See January and February 2009 statements from the Veteran.  These matters are referred to the originating agency for appropriate action.


REMAND

In a VA Form 21-4142 received in January 2009, the Veteran reported that he received post-service treatment for his service-connected lumbosacral spine disability at the Dorn VA Medical Center (VAMC) in Columbia, South Carolina, in September 2006, August 2007 and October 2008.  The August 2007 treatment records were previously associated with the claims file, but no attempt has been made to obtain the remaining records specified by the Veteran.  The originating agency should obtain and associate with the claims file all outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board recognizes that this case was remanded previously, and sincerely regrets the further delay.  Unfortunately, existing law mandates a remand of this file for due process considerations.  The case is therefore REMANDED to the RO or the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any outstanding medical records from the Dorn VAMC. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

